DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 19 objected to because of the following informalities:  In line 6, the term “CO-containing gas outlet” seems to be a typographical error. It is clear this is intended to mean CO2-containing outlet.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 19, the water separation stage is defined by its function and there is no structural limitation recited for this stage. A person skilled in the art would not 
Claim 19 recites the limitation "the CO2-containing gas" in the last line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 is rejected due to the virtue of its dependence on claim 19. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 19 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20110000671.
Regarding claims 19 and 20, US’0671 discloses an integrated system for low emission power generation using a pressure swing reforming unit (figure 1, [0031 ]. The system 100 comprises a pressure swing reformer unit 102 configured to utilize an oxidant stream 11 0a, a natural gas stream 106 and a steam stream 108 to produce a regeneration stream 112 comprising substantially nitrogen (N2) a carbon dioxide (CO2) stream 116 and a hydrogen stream 120. In the configuration from Figure 9, the method 900 includes separating air 902 in an air separation unit 711 configured to generate a substantially nitrogen stream 712 and a substantially oxygen stream 713; producing 904 a syngas stream 805 comprising carbon monoxide, carbon dioxide, and hydrogen using . 

Allowable Subject Matter
Claim 1 would be allowable if the double patenting rejection(s) set forth in this Office action are overcome.
Claims 2-18 would be allowable if the double patenting rejection(s), set forth in this Office action are overcome and amended to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 1, the US 20110008226 teaches a system for reforming methane to acetylene using heat from a reaction zone in a reverse flow reactor (Abstract). The reference teaches combining gases that have reactants that react (or combust [0055]) with each other to produce an exothermic reaction when combined. For example, each of the first and second reactant may comprise one of a fuel gas and an oxidant gas that combust or burn when combined with the other of the fuel and oxidant (Para [0078]). The combustion of the fuel and oxygen-containing gas proximate to the entrance of the reformer or reaction zone (21) creates a hot flue gas that heats (or re-. 
However, there is no teaching, disclosure or suggestion for having a combustion fuel with an O2 concentration of >0.1 vol.%, a CO2 concentration of 20 vol.%. Further the reference does not teach or suggest a fuel mixture with an oxygen containing stream comprising 15 vol% or less of N2. Nor does it teach separation of the flue gas to make a CO2 containing stream and the recycle stream. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/838726 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they both require a reverse flow reactor with combustion for regeneration and then catalytic hydrocarbon reforming. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 16/838654 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they both require a reverse flow reactor with combustion for regeneration and then catalytic hydrocarbon reforming. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
s 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 16/838399 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they both require a reverse flow reactor with combustion for regeneration and then catalytic hydrocarbon reforming. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 16/838477 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they both require a reverse flow reactor with combustion for regeneration and then catalytic hydrocarbon reforming. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 16/838548 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they both require a reverse flow reactor with combustion for regeneration and then catalytic hydrocarbon reforming. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No.  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they both require a reverse flow reactor with combustion for regeneration and then catalytic hydrocarbon reforming. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED TAHA IQBAL whose telephone number is (571)270-5857. The examiner can normally be reached M-F; 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/SYED T IQBAL/Examiner, Art Unit 1736                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736